DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 06/13/2022.

Applicant’s election of Group II, claims 26-27, 30-36, 38, 64-71 in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-27, 30-36, 38, 64-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

 Claims 1-8, 10-11, 26-27, 30-36, 38, 64-71 are pending.  Claims 9, 12-25, 28-29, 37, 39-63, and 72-106 are canceled.  Claims 26-27, 30-36, 38, 64-71 are being examined.  Claims 1-8 and 10-11 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the limitation “wherein the circulating fluidized bed”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 31-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lackner (US 2011/0203174 A1) in view of Wright et al. (US 2009/0260518 A1).
Considering claim 26, Lackner teaches an apparatus for capturing carbon dioxide form ambient air comprising a first packed bed comprising a humidity-sensitive sorbent that is capable of adsorbing carbon dioxide from a stream of ambient air; a first air flow mechanism configured to contact the first packed bed with a stream of ambient air; a second air flow mechanism configured to contact the first packed bed with a stream of humid air (Lackner, [0024]-[0029], [0072]).
Lackner teaches the amount of resin required is proportional to the anticipated cycle time (Lackner, [0036]), he does not explicitly teach a controller configured to turn the first air flow mechanism and the second air flow mechanism on and off in an alternating fashion.
However, Wright teaches controlling the cycling time of an adsorption system at a period not shorter than the regeneration time; controlling the regeneration time  so that purge flow stops when the bed has been regenerated (Wright, [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a controller configured to turn the first air flow mechanism and the second air flow mechanism on and off in an alternating fashion.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the first and second air flow mechanisms are started and stopped within the desired cycle time for regeneration of the sorbent with a reasonable expectation of success.
It should be noted that the claim is directed to an apparatus and “wherein, after contacting the first packed bed or fluidized bed extractor in step (c ), the stream of humid air delivers carbon dioxide released from the sorbent to the enclosed environment” is the manner in which the apparatus operated and does not impart any additional structural limitations to the apparatus.  Nonetheless, Lackner teaches after contacting the first packed bed in step (c ), the stream of humid air delivers carbon dioxide released from the sorbent to the enclosed environment (Lackner, [0024]).
Considering claim 27, Lackner teaches having a plurality of filters (i.e., packed beds) so that at any one time, one set is loading or collecting CO2 while the second set is unloading or regenerating in order to continuously collect CO2 (Lackner, [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include at least as second packed bed connected in parallel to the first packed bed.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to continuously capture and release CO2 with a reasonable expectation of success.
Considering claim 31, the claims are directed to an apparatus and “the contacting step (b) is performed at ambient temperature” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The apparatus of Lackner/Wright is capable of being operated such that the contacting is performed at ambient temperature.
Considering claim 32, the claims are directed to an apparatus and “there is no heating required for the carbon dioxide release step” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The apparatus of Lackner/Wright is capable of being operated such that heat is not required for the carbon dioxide release step.
Considering claim 33, the claims are directed to an apparatus and “comprising a sorbent drying or regeneration step following the contacting step (c)” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The apparatus of Lackner/Wright is capable of being operated such that the contacting step is followed by a sorbent drying or regeneration step.
Considering claim 34, it has already been established that Wright obviates a controller configured to turn the first air flow mechanism and the second air flow mechanism on and off in an alternating fashion and the recitation of turning it on and off at least 10 times per day is the manner in which the apparatus/controller is operated which does not impart any additional structural limitations to the apparatus.  The apparatus/controller of Lackner/Wright is capable of being operated such that the flows can be turned on and off at least 10 times per day.
Considering claim 35, the claims are directed to an apparatus comprising a first packed bed, a first air flow mechanism, a second air flow mechanism, and a controller.  Lackner/Wright teach the claimed apparatus and the recitation that the enclosed environment is a greenhouse or a bioreactor does not impart any additional structural limitations to the apparatus.  The apparatus of Lackner/Wright is capable of delivering air/carbon dioxide to any enclosed environment including a greenhouse or a bioreactor.
Nonetheless, Lackner teaches the enclosed environment is a greenhouse (Lackner, [0016]).
Considering claim 36, the claims are directed to an apparatus comprising a first packed bed, a first air flow mechanism, a second air flow mechanism, and a controller.  Lackner/Wright teach the claimed apparatus and the recitation that the only external energy input required is the energy used by the controller and the first and second air flow mechanisms to contact the sorbent material with ambient air or humid air in steps (b) and (c) is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The apparatus of Lackner/Wright is capable of being operated such that the only external energy input required is the energy used by the controller and the first and second air flow mechanisms to contact the sorbent material with ambient air or humid air in steps (b) and (c).
Considering claim 38, the claims are directed to an apparatus, “the released carbon dioxide is delivered to the enclosed environment at a rate of at least 10 kg CO2 per day” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The apparatus of Lackner/Wright is capable of being operated such that the released carbon dioxide is delivered to the enclosed environment at a rate of at least 10 kg CO2 per day.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lackner (US 2011/0203174 A1) in view of Wright et al. (US 2009/0260518 A1) and Wright’165 (US 2008/0087165 A1).
Considering claim 30, all of the limitations are met by the prior art referenced in meeting claim 26 limitations except for the sorbent comprises a strong base, type 2 anion exchange resin.
Lackner teaches the use of a humidity-sensitive sorbent such as an ion exchange resin having the ability to take up CO2 as humidity is decreased and give up CO2 as humidity is increased (Lackner, [0007] and [0072]), he does not explicitly teach the sorbent comprises a strong base, type 2 anion exchange resin.
However, Wright’165 teaches commercially available ion exchange resins which are humidity sensitive ion exchange resins and comprise strong base resins that can be used to extract CO2 from air include type 2 functionality ion exchange materials (Wright’165, [0037] and [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a strong base, type 2 anion exchange resin as the humidity-sensitive sorbent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a humidity sensitive ion exchange resin is commercially available and known to be suitable for extracting CO2 from air.

Claims 64-71 are rejected under 35 U.S.C. 103 as being unpatentable over Spenik et al. (Spenik et al., “Carbon Capture Unit (C2U) Design and Experimental Results Using Polyethylenimene (PEI) Immobilized on Mesoporous Silicas”, National Energy Technology Laboratory Office of Research and Development, Technical Report, December 2014) in view of Wright et al. (US 2015/0274536 A1).
Considering claims 64 and 66, Spenik teaches a system for capturing carbon dioxide from a gas or air comprising a first fluidized bed comprising a solid sorbent wherein the sorbent is capable of adsorbing carbon dioxide from the stream of gas, a second fluidized bed in fluid communication with the first fluidized bed, wherein the system comprises a loop seal (Spenik, page 9).
Spenik does not explicitly teach the fluidized bed comprises a humidity-sensitive sorbent.
However, Wright teaches extracting carbon dioxide from ambient air using sorbents that either physically or chemically bind and remove CO2 from the air including solid sorbents (Wright, [0022]).  Wright teaches the use of a strong base, type 2 anion exchange resin results in concentration enhancements by factors of from 1 to 100 (Wright, [0024] and  [0028]).  Co-pending U.S. application Ser. No. 11/866,326 (US 2008/0087165) which is incorporated by reference teaches commercially available ion exchange resins which are humidity sensitive ion exchange resins and comprise strong base resins that can be used to extract CO2 from air include type 2 functionality ion exchange materials (Wright US 2008/0087165, [0037] and [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the fluidized bed to comprise a humidity-sensitive sorbent such as a strong base, type II anion exchange resin.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve an enhancement in the carbon dioxide concentration with a reasonable expectation of success.
It should be noted that the claims are directed to a system, the recitation that the sorbent is contacted with a stream of dry gas or air is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The claims require a fluidized bed comprising a humidity-sensitive sorbent which is taught by the combination of Spenik and Wright.  The system and/or fluidized bed of Spenik/Wright is capable of being operated such that the sorbent is contacted with a stream of dry gas or air.  
The recitation that the sorbent is contacted with a stream of humid gas or air is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The claims require a first fluidized bed comprising a humidity-sensitive sorbent and a second fluidized bed in fluid communication with the first fluidized bed which is taught by the combination of Spenik and Wright.  The system and/or fluidized bed of Spenik/Wright is capable of being operated such that the sorbent is contacted with a stream of humid gas or air such that carbon dioxide is released from the sorbent.
The recitation that the humidity-sensitive sorbent is returned form the second fluidized bed to the first fluidized bed wherein the released carbon dioxide is delivered to a concentrator, a storage tank , or a greenhouse is the manner in which the system is operated and does not impart any additional structural limitations to the system.  Spenik/Wright teach a first fluidized bed comprising a humidity-sensitive sorbent and a second fluidized bed in fluid communication with the first fluidized bed and a loop seal.  The system of Spenik/Wright is capable of being operated such that the humidity-sensitive sorbent is returned form the second fluidized bed to the first fluidized bed via a loop seal wherein the released carbon dioxide is delivered to a concentrator, a storage tank , or a greenhouse.
Considering claim 65, Spenik and Wright both teach condensing water from the carbon dioxide released from the sorbent for a more concentration CO2 stream (Spenik on page 13 and Wright {0073]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a condenser.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve a more concentrated CO2 stream with a reasonable expectation of success.
It should be noted that “for condensing moisture in the humid gas or air used to release the carbon dioxide from the sorbent” is the intended use of the condenser and does not impart any additional structural limitations to the system.
Considering claim 67, the claims are directed to a system and “the stream of humid gas or air is delivered to the system from a greenhouse, and wherein the released carbon dioxide is delivered to the greenhouse” is the manner in which the system is operated and does not impart any structural limitations to the system.  The claims require a first fluidized bed comprising a humidity-sensitive sorbent and a second fluidized bed in fluid communication with the first fluidized bed which is taught by the combination of Spenik and Wright.  The system of Spenik/Wright is capable of being operated such that any stream (i.e., humid gas/air) is delivered to the system from any source (i.e., greenhouse) and any released gas from the system is delivered to any unit (i.e., greenhouse).
Considering claims 68-71, the claims are directed to a system and “wherein released carbon dioxide is delivered to a Lemna growing system” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The claims require a first fluidized bed comprising a humidity-sensitive sorbent, a second fluidized bed in fluid communication with the first fluidized bed, and a loop seal which is taught by the combination of Spenik and Wright.  The system of Spenik/Wright is capable of being operated such that any released gas from the system is delivered to any unit including the claimed Lemna growing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734